Title: From George Washington to the United States Senate, 9 February 1790
From: Washington, George
To: United States Senate

 
United States [New York] 
Gentlemen of the Senate,February 9th 1790
You will perceive from the papers herewith delivered, and which are enumerated in the annexed list, that a difference subsists between Great Britain and the United States relative to the boundary line between our Eastern, and their Territories. A plan for deciding this difference, was laid before the late Congress; and whether that, or some other plan of a like kind, would not now be elegible, is submitted to your consideration.
In my opinion it is desireable that all questions between this and other nations, be speedily and amicably settled; and in this instance I think it advisable to postpone any negociations on the subject, until I shall be informed of the result of your deliberations, and receive your advice as to the propositions most proper to be offered on the part of the United States.
 As I am taking measures for learning the intentions of Great Britain respecting the further detention of our Posts &c. I am the more sollicitous that the business now submitted to you, may be prepared for negociation, as soon as the other important affairs which engage your attention will permit.

Go: Washington

